Title: General Orders, 20 February 1783
From: Washington, George
To: 


                        
                             Thursday February 20th 1783
                        
                        Parole Albany Countersigns Bolton, Coventry.
                        For the day tomorrow Major Ashley.
                        For duty the 7th Massachusetts regiment.
                        The Board of General officers appointed in the orders of the 9th instant whereof Major Genl Gates is
                            president having taken into consideration that part of the reference which relates to the charges exhibited by Brigadier
                            Genl Hazen &ca against Mr Edwards Judge Advocate to the Armies of the United States, and reported in the words
                            following vizt The Board having determined.
                        That the first charge vizt want of abilities & a regular Judicious system in the office and duties of
                            a Judge advocate is not a Military offence cognizable by a Court martial, proceeded to the fullest and most minute
                            investigation of the 2d and 3d charges, viz. Want of candor and impartiallity in conducting prosecutions as Judge Advocate
                            in Courtsmartial, and a neglect of duty in the office of Judge advocate, and are unanimously of opinion, that neither of
                            them are supported.
                        The Commander in Chief fully approves the foregoing report.
                    